SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 24, 2016 NATIONAL COMMERCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-36878 20-8627710 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer ID No.) 813 Shades Creek Parkway, Suite 100 Birmingham, Alabama 35209 (Address of principal executive offices) Registrant’s telephone number, including area code: (205)313-8100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 24, 2016, National Commerce Corporation (the “Company”) held its 2016 Annual Meeting of Stockholders (the “Annual Meeting”). Summarized below are descriptions of the matters voted on at the Annual Meeting and the final results of such voting: Proposal 1 – Election of Directors . The stockholders elected each of the director nominees to serve as directors until the Company’s 2017 annual meeting of stockholders and until their successors have been elected and qualified. Each of the director nominees was a current director of the Company who was re-elected. The voting for each of the directors at the Annual Meeting was as follows: Name Votes For Withhold Authority Broker Non-Votes Bobby A. Bradley R. Holman Head John H. Holcomb, III Jerry D. Kimbrough William E. Matthews, V C. Phillip McWane Richard Murray, IV G. Ruffner Page, Jr. Stephen A. Sevigny W. Stancil Starnes Temple W. Tutwiler, III Russell H. Vandevelde, IV Donald F. Wright Proposal 2 – Ratification of Appointment of Independent Registered Public Accountants . The stockholders ratified the appointment of Porter Keadle Moore, LLC as the Company’s independent registered public accountants for the year ending December 31, 2016. The result of the vote taken at the Annual Meeting was as follows: Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. NATIONAL COMMERCE CORPORATION May 24, 2016 /s/ John H. Holcomb, III John H. Holcomb, III Chairman and Chief Executive Officer
